Exhibit 10.37
Officer Benefits
UAL Corporation and United Air Lines, Inc.

Travel Benefits

Positive - space travel on United Airlines or United Express is provided to
officers of UAL Corporation and United Airlines and their eligible dependents,
and cash payments are made to federal and state tax authorities on behalf of
each officer to cover tax liability on the value of travel benefits.  This
benefit includes membership to United's Red Carpet Club.

Financial Advisory Services

Financial advisory tax preparation services are provided to designated officers
of UAL and United.  Reimbursement is limited to $7,000 in the first year the
officer is eligible for to the program and to $4,000 per year thereafter. 
Unused reimbursements may be carried over and used in succeeding years.

Club Memberships

Payment is made by United for the cost of social and business club memberships
for designated officers where there is a benefit to be realized by the company. 
The Company does not pay dues for clubs, which discriminate on the basis of
race, sex, religion or national origin.  Such memberships are authorized by the
Chairman consistent with long-standing company policies.

Welfare Benefits
Officers receive a company paid group variable universal life insurance program
which provides for insurance in an amount equal to three times base salary. The
premium is paid by United.

Officers are eligible to enroll in 24-Hour Accidental Death and Dismemberment
(AD&D) insurance coverage which pays up to a $500,000 benefit upon the
accidental death or dismemberment of the insured.

Officers are provided a self-insured supplemental long-term disability plan,
which provides a supplement to the Company's disability benefit for certain
management employees equal to 50% of monthly pay in excess of $20,000.

Company Cars

The Chairman, President and Chief Executive Officer and certain other senior
officers are entitled to the use of cars owned or leased by United. For 2005,
the Company did not own or lease any cars for the use of an individual
executive, other than the Chief Executive Officer.